Citation Nr: 1309148	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  08-00 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and J.R.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to September 1980.

This matter came before the Board of Veterans' Appeals (Board) from an April 2007  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge at the RO in July 2009.  A transcript of his hearing has been associated with the record.

The instant issues were remanded in January 2011 and September 2012.  

The Board notes that a Virtual VA e-file exists for this Veteran.  This file contains voluminous VA treatment records; however, the January 2013 supplemental statement of the case indicates that the AOJ reviewed the treatment records contained in the e-file.  The file otherwise contains duplicative records that are contained in the claims file.


FINDINGS OF FACT

1.  There is no diagnosis of a right foot disability that is related to service.

2.  There is no diagnosis of a left foot disability that is related to service.


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  A left foot disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in November 2005 discussed the evidence necessary to support the Veteran's claims.  The Veteran was invited to submit relevant evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

A September 2007 letter advised the Veteran of the manner in which VA determines disability ratings and effective dates.

Except as discussed below, the Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified  records have been associated with the claims file, to include records from the Social Security Administration (SSA).  The Veteran has been afforded a hearing before the undersigned.  VA examinations have been carried out.  The Board finds that the examinations are adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing her conclusions.  The report of record is thorough and consistent with contemporaneous treatment records.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Service Connection

As an initial matter, the Board notes that the Veteran has not alleged that his claimed disabilities are the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service treatment records indicate that the Veteran was treated for a plantar wart on his left foot in November 1978.  On separation examination in August 1980 the Veteran's feet were normal, and he was deemed qualified for separation.

A record from T.L.K., M.D. indicates that the Veteran was seen in August 2002 for a small area of infection on the left second toe.  

In August 2005 the Veteran indicated that he suffered from plantar warts on both feet during service, and that he currently had an ongoing condition of chronic pain and itching.

VA treatment records dating from August 2005 are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's feet.  
 
The report of a February 2006 evaluation for SSA indicates an impression of history of peripheral vascular disease with questionable persistent intermittent claudication.

EMG testing in September 2007 revealed findings suggestive of lumbar radiculopathy and coexistent left peroneal neuropathy.  

On VA examination in January 2011 the Veteran's history was reviewed.  The examiner noted that there were light plantar callosities, with no wear or breakdown of the shoes.  She indicated that the Veteran did not have flat feet.  Sensation to monofilament and vibration was normal.  Deep tendon reflexes were 1/4 and muscle strength was 5/5.  There was no tenderness to palpation in the joint areas.  The examiner noted that the Veteran was seen once during service for a plantar wart on the left foot.  She indicated that the Veteran had peripheral vascular disease, was a smoker, and had a left ankle fracture in 2005.  She concluded that it was less likely than not that the left lower extremity disability was related to service.  She indicated that it was more likely than not that the foot disabilities were related to peripheral vascular disease and the Veteran's smoking history.

An additional VA examination was carried out in October 2012.  The examiner indicated that the Veteran did not currently have a foot condition.  She indicated that the Veteran denied being treated for a foot condition or having a foot disability.  She noted that the claims file was reviewed with the Veteran present to clarify the appeal request, and that the Veteran related his belief that the examination was for his back disability.  He reported that radiculopathy affected his lower extremities, including his feet.  The examiner concluded that the Veteran had no active bilateral foot disability, and that as a result, the claimed bilateral foot disability was less likely as not related to service.

Having carefully reviewed the record regarding these claims, the Board finds that service connection is not warranted.  In that regard, there is no credible evidence of any chronic foot disability in service, and the Veteran's feet were normal at discharge.  The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  In this case, the record does not contain competent evidence showing that the Veteran has a bilateral foot disability related to injury or disease in service.  

The Veteran has not identified or produced any evidence, medical or otherwise, that would tend to show that he currently has a foot disability that is due to disease or injury in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Rather, at the most recent VA examination, he denied having a current bilateral foot condition or disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In summary, there is no credible evidence of a chronic disability in service, no credible evidence of a continuity of symptomatology since service, and no medical evidence establishing any current disability of the feet.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a left foot disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


